EXHIBIT 10.2

Confidential Treatment requested.

Confidential portions of this

document have been redacted

and have been separately filed

with the Commission.

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (the “Agreement”) is made as of May 1, 2006 (the
“Effective Date”) by and among AngioDynamics, Inc., a Delaware corporation with
a principal place of business located at 603 Queensbury Avenue, Queensbury, New
York 12804 (“AngioDynamics”), Medron, Inc., a Utah corporation with a principal
place of business located at 1518 South Gladiola Street, Salt Lake City, Utah
84104 (“Medron”), Ronald Wortley, an individual residing at 3129 Old Ridge
Circle, Salt Lake City, Utah 84121 (“Wortley”) and Eric King, an individual
residing at 3001 Chimney Rock Circle, West Jordan, Utah 84064 (“King”).

RECITALS

WHEREAS, Medron is the owner of certain proprietary technology relating to a
“*** Vascular Access Port” (the “Patent Pending Technology”) for which a
provisional patent application has been filed with the United States Patent and
Trademark Office, identified as Serial Number *** US, filed September 30, 2005
(the “Provisional Application”) (any non-provisional patent application claiming
priority to the Provisional Application shall be referred to as a “Pending
Application”);

WHEREAS, AngioDynamics desires to acquire the Patent Pending Technology and
diligently pursue prosecution of patent rights directed to the Patent Pending
Technology for purposes of manufacturing, marketing and selling proprietary,
legally and commercially saleable *** Vascular Access Ports with ***, following
administrative approval (the “Product”); and

WHEREAS, AngioDynamics desires to purchase and Medron, Wortley, and King desire
to sell to AngioDynamics each of their entire and collective rights, titles and
interests in and to the Patent Pending Technology, the Provisional Application
and any subsequent Pending Applications pursuant to the terms and conditions
stated in this Agreement.

TERMS

NOW THEREFORE, in consideration of the matters recited and of the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:

1. Sale and Assignment of Patent and Potential Trademark Rights.

(a) Subject to the terms and conditions of this Agreement, Medron, Wortley and
King agree to collectively sell, transfer, convey and assign to AngioDynamics
each of their entire and collective rights, titles and interests in and to the
Patent Pending Technology, the

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Final Agreement-Angio-Medron       May 1, 2006



--------------------------------------------------------------------------------

Provisional Application and any subsequent Pending Applications that are related
to the Patent Pending Technology. In furtherance thereof, concurrent with their
execution of this Agreement, Medron, Wortley and King shall execute an
assignment to AngioDynamics of their collective and entire patent rights with
respect to the Patent Pending Technology and the Provisional Application
substantially in the form of an assignment as set forth in Exhibit A. In
addition, Wortley and King shall execute all necessary papers, including a
Declaration of Inventorship regarding the Patent Pending Technology, an
assignment substantially in the form of the assignment set forth in Exhibit A1
conveying their entire right, title, and interest in and to the Pending
Application to AngioDynamics, and a Power of Attorney providing AngioDynamics’
counsel with full authority to prosecute the Pending Application before the
United States Patent and Trademark Office, and shall otherwise fully cooperate
with and execute any and all additional documents necessary for AngioDynamics to
fully prosecute the Pending Application.

(b) AngioDynamics will use reasonable commercial efforts to file a Pending
Application with the U.S. Patent and Trademark Office and, at its sole
discretion, counter-part foreign, non-provisional patent application(s) claiming
priority to the Provisional Application. Medron shall cause all proper inventors
of the invention claimed in any Pending Application to cooperate with
AngioDynamics and AngioDynamics’ patent counsel for purposes of preparing,
reviewing, commenting upon, and executing any and all documents necessary or
convenient for properly filing and prosecuting such Pending Application with the
proper authorities and to fully vest title in the Pending Application with
AngioDynamics.

(c) In the event Medron, Wortley, or King develops enhancements to the Patent
Pending Technology (“Improvements”) following the Effective Date, Medron,
Wortley, and King shall promptly disclose such Improvements to AngioDynamics and
cause the inventors of such Improvements to cooperate with AngioDynamics and
AngioDynamics’ patent counsel for the purposes of preparing, reviewing,
commenting upon, and executing all necessary or convenient documents for filing
with the proper authorities to file and prosecute patent applications claiming
such Improvements and convey all right, title and interest in and to the
Improvements to AngioDynamics, including all patent rights associated therewith.
AngioDynamics shall use reasonable commercial efforts to file a U.S. and, at its
sole discretion, counter-part foreign, non-provisional patent application(s)
claiming the Improvements.

(d) Following the Effective Date of this Agreement, Medron shall provide
assistance and shall cause its employees and agents to assist AngioDynamics with
AngioDynamics’ Product development efforts to commercialize the Patent Pending
Technology, and to file and/or prosecute the Provisional Application and any
subsequent Pending Application and/or Improvements in order to develop the
Product.

(e) Medron hereby assigns to AngioDynamics its entire right, title and interest
in and to the “Potential Trademarks” set forth in Exhibit A2 together with all
goodwill symbolized thereby.

2. No Assumption of Liabilities. AngioDynamics shall not assume, or in any way
be responsible for, any liability or obligation of any kind or nature whatsoever
of Medron, Wortley or King as a result of the execution and delivery of this
Agreement or the consummation of any transaction contemplated by this Agreement.

 

Final Agreement-Angio-Medron    2    May 1, 2006



--------------------------------------------------------------------------------

3. Payment. Following the Effective Date of this Agreement, and in consideration
of Medron’s, Wortley’s and King’s assignment of patent rights of the Patent
Pending Technology, the Provisional Application and any subsequent Pending
Applications according to Section 1 of this Agreement, Medron’s, Wortley’s and
King’s obligations under this Agreement and related documents, AngioDynamics
shall pay Medron, pursuant to the following schedule, provided that
AngioDynamics shall not be liable to Medron for any payment until the event
corresponding to each such payment has been satisfactorily completed pursuant to
the terms of this Agreement:

(a) $500,000 to Medron upon the Effective Date of this Agreement and Medron’s,
Wortley’s and King’s assignments of patent rights of the Patent Pending
Technology, the Provisional Application and any subsequent Pending Applications
to AngioDynamics;

(b) $1,500,000 upon the execution of an agreement between AngioDynamics and ***
for the *** U.S. Patent Application, Serial Number *** (the “*** Application”);

If AngioDynamics fails to make this $1,500,000 million payment by September 1,
2006, then all Patent Pending Technology, along with all prototypes, all
regulatory filings, all intellectual property applications and work product and
all inventory that AngioDynamics has received from Medron shall immediately be
assigned and transferred to Medron and AngioDynamics shall retain no rights.
AngioDynamics will, at no cost to Medron, immediately execute all necessary or
convenient documents to effect this assignment and transfer;

(c) $3,500,000 to Medron on the twenty-four (24) month anniversary of the
Effective Date of this Agreement, or upon the first commercial sale of the
Product by AngioDynamics, whichever is earlier;

(d) $2,500,000 to Medron upon issuance within ten (10) years of the Effective
Date of this Agreement of a patent by the US Patent and Trademark Office
claiming priority to the Provisional Application or any issuance of a patent to
AngioDynamics within ten (10) years of the Effective Date of this Agreement in
which Wortley and King are inventors and that claims Patent Pending Technology,
but that may not have claimed the priority date of the Provisional Application,
with a minimum claim scope of a vascular access port, comprising a housing and
***.

4. Future Cooperation. Following the Effective Date, Medron, Wortley and King
shall cooperate with AngioDynamics to reasonably perform necessary or convenient
acts in connection with the full prosecution of the Pending Applications and
development of the Patent Pending Technology; including execution of all
documents and assignments associated with the prosecution and providing
technical assistance as needed in the review of and in response to “Office
Actions”. However, AngioDynamics shall not incur any additional costs or
expenses or pay any additional sums to Medron, Wortley and/or King, other than
incidental out-of-pocket expenses (but not salaries, fees or commissions or any
similar sums) incurred at the request of AngioDynamics.

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Final Agreement-Angio-Medron    3    May 1, 2006



--------------------------------------------------------------------------------

5. Modification of Design. Following the Effective Date, Medron, Wortley and
King shall be responsible for design modifications to produce a *** Vascular
Access Port, ***, by June 1, 2006. At no additional cost or expense to
AngioDynamics, Medron, Wortley and King will promptly transfer, convey and
assign to AngioDynamics and AngioDynamics agrees to accept and acquire all
documentation, materials and tooling related to the Patent Pending Technology,
including specifications of design, materials, adhesives and tooling. Medron,
Wortley and King will cooperate with AngioDynamics concerning completion of
design development and regulatory approval.

6. Breach.

(a) If any of the parties is in material breach of this Agreement or any
obligation hereunder, the party contending there is a breach (the “Charging
Party”) may give written notice to the “Accused Party” of the nature of the
breach and shall provide sixty (60) days after the giving of such notice for the
breach to be cured to the reasonable satisfaction of the Charging Party. If such
breach is not cured to the reasonable satisfaction of the Charging Party, the
Charging Party by notice to the Accused Party shall have the right to terminate
this Agreement and to seek damages from the Accused Party for breach of this
Agreement.

(b) The parties shall agree to submit disputes arising under this Agreement to a
neutral arbitration panel, familiar with patent law, with the costs being shared
equally by the parties and the arbitration being binding and conducted in
accordance with the Rules of the American Arbitration Association. The
arbitration panel shall be jointly selected by AngioDynamics and Medron. If
AngioDynamics and Medron are unable to agree on an arbitration panel within
fifteen (15) business days after the written request of either one, each shall
select an arbitration panel and the two arbitration panels shall mutually select
a neutral arbitration panel, familiar with patent law, whose decision shall be
binding on all parties. Any arbitration brought pursuant to this provision shall
be conducted in Albany, New York, if brought by AngioDynamics or Salt Lake City,
Utah if brought by Medron.

7. Representations and Warranties of Medron, Wortley and King. Medron, Wortley
and King make the following representations and warranties to AngioDynamics,
each of which shall survive the closing of this Agreement:

(a) Exclusivity. Wortley and King are the only inventors listed on the
Provisional Application, no other inventors exist and one hundred percent
(100%) of the rights to the Provisional Application are currently assigned to
Medron.

(b) Authority/Binding Obligations. Medron, Wortley and King have all requisite
legal capacity, power and authority, including the approval of Medron’s board of
directors, to execute, perform, carry out and consummate the transactions
contemplated in this

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.

 

Final Agreement-Angio-Medron    4    May 1, 2006



--------------------------------------------------------------------------------

Agreement. This Agreement and all documents and instruments to be executed and
delivered hereunder have been duly authorized by all necessary corporate action
on the part of Medron, Wortley and King and constitute valid and binding
obligations of Medron, Wortley and King enforceable against each in accordance
with their terms.

(c) Patent Rights. Schedule 7(c) contains an accurate and complete list of all
applicable registration and identification numbers with respect to the Patent
Pending Technology as set forth in the Provisional Application. Medron, Wortley
and King collectively own all right, title and interest in and to all of the
Patent Pending Technology and the Provisional Application, pay no royalties to
anyone with respect to this technology except as disclosed on Schedule 7(c), and
have the full and lawful right to bring any actions for the infringement
thereof. Neither Medron, Wortley or King have granted any licenses or other
rights to use the Patent Pending Technology and/or the Provisional Application
except as described on Schedule 7(c). To the knowledge of Medron, Wortley, or
King, no process, method or material employed in the Patent Pending Technology
and/or the Provisional Application infringes any patent or trademark, service
mark, trade name, copyright or is in conflict with any proprietary right of
another except as disclosed on Schedule 7(c). Except as disclosed on Schedule
7(c), to the knowledge of Medron, Wortley, or King, no third-party is infringing
or potentially infringing on the Patent Pending Technology and/or the
Provisional Application.

(d) Organizational Authority. Medron is a corporation duly organized and validly
existing and in good standing under the laws of the State of Utah and it has all
requisite power and authority to carry on its business as presently engaged.
Medron has delivered to AngioDynamics or its counsel complete and correct copies
of the certificate or articles of incorporation and bylaws of Medron, in each
case as amended to the Effective Date of this Agreement.

(e) Governmental Consents. Except as disclosed in Schedule 7(e), no consent,
approval, order or authorization of, or registration, declaration or filing
with, any court, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign, is required to be obtained by
Medron, Wortley or King in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated thereby.

(f) Capital Structure. As of the Effective Date, the shareholders of Medron are
as disclosed on Schedule 7(f) and there are no outstanding warrants, options or
rights entitling any individual or entity the right to acquire any additional
shares of Medron.

(g) No Default or Litigation. To the knowledge of Medron, Wortley, or King,
Medron is not in violation of or in default under any law, rule, regulation or
ordinance, or any order of any court or federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality which could have a material adverse impact on the assets or the
business of Medron. To the knowledge of Medron, Wortley or King, there are no
private or public lawsuits, proceedings, claims, unsatisfied judgments,
penalties or awards or governmental investigations or eminent domain or
condemnation proceedings pending or threatened against Medron or its assets or
its business, and there is no basis for any as yet unasserted claims or actions
except as described on Schedule 7(g).

 

Final Agreement-Angio-Medron    5    May 1, 2006



--------------------------------------------------------------------------------

(h) No Conflict. Neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated thereby, nor
compliance with the provisions thereof will conflict with, or result in any
violations of, or cause a default under, or give rise to a right of termination,
amendment, cancellation or acceleration of any obligation contained in, or the
loss of any material benefit under, or result in the creation of any lien upon
any of the properties or assets of Medron under any term, condition or provision
of (i) the certificate or articles of incorporation or bylaws of Medron;
(ii) any loan or credit agreement, note, bond, mortgage, indenture, lease or
other material agreement; or (iii) any judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Medron, Wortley or King or their
respective properties or assets.

(i) No Third-Party Agreements. Neither the execution, delivery or performance of
this Agreement, nor the actions contemplated to be taken by Medron, Wortley or
King hereunder, are prohibited by or will be in violation of any obligations or
agreements Medron, Wortley and/or King have to or with any third-party.

(j) Broker Fees. Neither Medron, Wortley nor King has engaged or authorized a
broker, investment banker or other person to act on its behalf, directly or
indirectly, as a broker or finder who might be entitled to a fee, commission or
other remuneration in connection with the transactions contemplated by this
Agreement.

(k) Design History File. Medron, Wortley and King will cooperate with
AngioDynamics concerning completion of design, development, Design History File,
process validation of processes performed by Medron, and regulatory approvals
(including US FDA 510(k) submission and international regulatory approvals).

(l) No Public Disclosure. Medron, Wortley and King have not made any public
disclosure that in any way has compromised either the U.S. or foreign patent
rights with respect to the Patent Pending Technology.

8. Representations and Warranties of AngioDynamics: AngioDynamics hereby makes
the following representations and warranties to Medron, Wortley and King, each
of which shall survive the closing of this Agreement:

(a) Authority/Binding Obligations. AngioDynamics has all requisite power and
authority, including the approval of its board of directors, to execute,
perform, carry out and consummate the transactions contemplated in this
Agreement. This Agreement and all documents and instruments to be executed and
delivered hereunder have been duly authorized by all necessary corporate action
on the part of AngioDynamics and constitute legal, valid and binding obligations
of AngioDynamics enforceable in accordance with their terms.

(b) Organizational Authority. AngioDynamics is a corporation duly organized and
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to carry on its business as presently
engaged.

 

Final Agreement-Angio-Medron    6    May 1, 2006



--------------------------------------------------------------------------------

(c) Design History File. AngioDynamics shall be responsible for the Design
History File and 510(k) submission and international regulatory submissions with
respect to the subject matter of this Agreement.

9. Indemnification.

(a) Indemnification by AngioDynamics. AngioDynamics agrees to indemnify and hold
Medron, its officers, directors, employees, successors and assigns, Wortley and
King harmless from and against any and all Loss that they, or any of them, may
incur to the extent that such Loss arises out of or results from (i) a breach of
any representation made or warranty given in this Agreement by AngioDynamics;
(ii) a breach of any term or condition of this Agreement by AngioDynamics; and
(iii) any illness, injury or death arising from the use of the Product.

(b) Indemnification by Medron, Wortley and King. Medron, Wortley and King each
agrees to indemnify and hold AngioDynamics its officers, directors, employees,
successors and assigns harmless from and against any and all Loss that that
they, or any of them, may incur to the extent that such Loss arises out of or
results from (i) a breach of any representation made or warranty given in this
Agreement by Medron, Wortley or King; and (ii) a breach of any term or condition
of this Agreement by Medron, Wortley or King.

(c) Indemnification Procedure. The party seeking indemnification (the
“Indemnified Party”) shall (i) give the other party (the “Indemnifying Party”)
notice of the relevant claim; however, the failure to notify the Indemnifying
Party or Parties shall not relieve any Indemnifying Party of any liability that
it may have to the Indemnified Party except to the extent that such failure to
notify shall have resulted in a waiver of any lawful and valid affirmative
defense to any such claim or otherwise materially prejudices the Indemnifying
Party or Parties in connection with the administration or defense of any such
claim; (ii) cooperate with the Indemnifying Party, at the Indemnifying Party’s
expense, in the defense of such claim; and (iii) at the sole discretion of the
Indemnified Party (x) control the defense and settlement of any such claim at
the Indemnifying Party’s expense or (y) give the Indemnifying Party the right to
control the defense and settlement of any such claim at the Indemnifying Party’s
expense, provided, however, that the Indemnifying Party shall not enter into any
settlement that affects the Indemnified Party’s rights or interests without the
Indemnified Party’s prior written approval, such approval not to be unreasonably
withheld, conditioned or delayed.

(d) For purposes of this Agreement, “Loss” shall mean any and all damages,
fines, fees, penalties, deficiencies, liabilities, losses and expenses,
including without limitation, interest, reasonable expenses of investigation,
court costs, reasonable fees and expenses of attorneys, accountants and other
experts or other expenses of litigation or other proceedings or of any claim,
default or assessment (such fees and expenses to include all fees and expenses,
including without limitation fees and expenses of attorneys, incurred in
connection with (i) the investigation or defense of any third party claims or
(ii) successfully asserting or disputing any rights under this Agreement against
any party hereto or otherwise).

10. Surviving Obligations. Termination or expiration of this Agreement shall not
relieve any of the parties of their respective obligations under Sections 6, 7,
8, 9, 10, 11 or 17.

 

Final Agreement-Angio-Medron    7    May 1, 2006



--------------------------------------------------------------------------------

11. Governing Law/Venue. This Agreement shall be governed by the laws of the
State of New York, regardless of conflict of law rules.

12. No Assignment. Neither this Agreement, nor any rights or obligations under
it, may be assigned by any party without the prior written consent of the other
parties.

13. Successors and Assigns. This Agreement shall benefit and be binding upon the
parties and their successors, heirs, executors, personal representatives, and
assigns.

14. Entire Agreement. This Agreement and the exhibits hereto and the documents
referred to herein and therein constitute the entire understanding and
agreements of the parties hereto with respect to the subject matter hereof and
supersede all prior and contemporaneous agreements or understandings,
inducements or conditions, expressed or implied, written or oral, between the
parties with respect hereto. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof.

15. Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the parties at the
following address (or at such other address for a party as shall be specified by
like notice):

If to AngioDynamics:

AngioDynamics, Inc.

603 Queensbury Avenue

Queensbury, New York 12804

Attention: Eamonn Hobbs

Telecopier: (518) 798-3625

With copy to:

Gregory J. Champion, Esq.

Bond, Schoeneck & King, PLLC

111 Washington Avenue

Albany, New York 12210-2211

Telecopier: (518) 533-3299

If to Medron, Inc.:

Medron, Inc.

1518 South Gladiola Street

Salt Lake City, Utah 84104

Attention: Ronald Wortley

Telecopier: (801) 974-3063

 

Final Agreement-Angio-Medron    8    May 1, 2006



--------------------------------------------------------------------------------

If to Ronald Wortley:

3129 Old Ridge Circle

Salt Lake City, Utah 84121

Telecopier: (801) 974-3063

If to Eric King:

3001 Chimney Rock Circle

West Jordan, Utah 84064

Telecopier: (801) 974-3063

With copy in each case to:

Kirton & McConkie

ATTN: Kenneth E. Horton

1800 Eagle Gate Tower

60 East South Temple

P.O. Box 45120

Salt Lake City, UT 84145-0120

16. Waiver. Any term or provision of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by a writing signed by the party or parties to be bound thereby. The waiver
of any provision of this Agreement, or of any breach of this Agreement, shall
not constitute a subsequent waiver of any provision or breach.

17. Confidentiality: Press Releases. None of the parties (nor any of their
employees, officers or representatives) shall (i) make any press release or
announcement concerning the transactions contemplated hereby or the terms
hereof, or (ii) reveal or discuss the terms of this Agreement or the
transactions contemplated hereby with any person (other than their respective
professionals in the course of performing their professional services), without
prior written consent of the other parties, except as such party in good faith
(based upon advise of counsel) believes is required by law and following notice
to the other party.

18. Further Assurances. At any time from and after the Effective Date, each of
the parties shall, without additional consideration, upon the request of another
party, execute, acknowledge, and deliver such documents, and will take such
other action consistent with the terms of this Agreement, as may be reasonably
required to consummate the transactions contemplated by this Agreement and to
permit each of the parties to enjoy their prospective rights and benefits
hereunder.

19. Expenses. Medron, Wortley and King, on one hand, and AngioDynamics on the
other, will bear their own respective expenses and legal fees incurred with
respect to this Agreement and the transactions contemplated hereby.

 

Final Agreement-Angio-Medron    9    May 1, 2006



--------------------------------------------------------------------------------

20. Amendment. This Agreement may be modified or amended only upon the written
consent of all parties to this Agreement.

21. Counterparts. This Agreement may be executed in one or more counterparts,
which together shall form but one original document. Delivery of an executed
signature page to this Agreement by facsimile transmission shall be as effective
as delivery of a manually signed counterpart.

* * *

 

Final Agreement-Angio-Medron    10    May 1, 2006



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date indicated by their signature.

 

ANGIODYNAMICS, INC. By:  

 

  William M. Appling Title:   Vice President, Research Date:  

 

MEDRON, INC. By:  

 

  Ronald Wortley Title:   President Date:  

 

RONALD WORTLEY

 

Date:  

 

ERIC KING

 

Date:  

 

 

Final Agreement-Angio-Medron    11    May 1, 2006



--------------------------------------------------------------------------------

Exhibit A

Medron, Wortley and King Assignment



--------------------------------------------------------------------------------

ASSIGNMENT

WHEREAS, We, Ronald Wortley, an individual and citizen of the United States
residing at 3129 Old Ridge Circle, Salt Lake City, Utah 84121, Eric King, an
individual and citizen of the United States residing at 3001 Chimney Rock
Circle, West Jordan, Utah 84064, (collectively “INVENTORS”), have made certain
new and useful improvements in a *** Vascular Port, for which a provisional
application for Letters Patent of the United States has been filed and assigned
serial number *** and a filing date of September 30, 2005 (“Provisional
Application”), and for which non-provisional Letters Patent will be sought.

WHEREAS, INVENTORS have conveyed their entire right, title and interest in and
to the Provisional Application to Medron, Inc., a Utah Corporation with a
principal place of business at 1518 South Gladiola Street, Salt Lake City, Utah
84104 (“ASSIGNOR”).

WHEREAS, AngioDynamics, Inc., a corporation incorporated under the laws of the
State of Delaware, and having an address at 603 Queensbury Avenue, Queensbury,
New York 12804 (“ASSIGNEE”) is desirous of acquiring the entire right and
interest in the Provisional Application;

NOW, THEREFORE, BE IT KNOWN that for and in consideration of the sum of one
dollar ($1.00) and other good and valuable consideration to us in hand paid, the
receipt of which is hereby duly and fully acknowledged, INVENTORS, Ronald
Wortley and Eric King hereby represent and warrant that we have conveyed our
entire right, title and interest in and to the Provisional Application to
ASSIGNOR, Medron, Inc., and ASSIGNOR, Medron, Inc. has sold and BY THESE
PRESENTS does sell, assign, transfer and set over unto the said ASSIGNEE,
AngioDynamics, Inc., any and all of its entire right, title and interest in and
to the aforesaid Provisional Application, and all non-provisional patent
applications containing a claim of priority thereto, including all divisions,
continuations, continuations-in-part, and foreign rights thereunder.

 

Date:                         

 

    Ronald Wortley STATE OF UTAH   )     ) ss.:                          
COUNTY OF                                         )  

On the          day of              in the year              before me, the
undersigned, a notary public in and for said State, personally appeared
                                                              personally known
to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed this instrument.

  

 

 

  

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------

           

Notary Public

Date:                     

           

 

           

Eric King

STATE OF UTAH

   )                )    ss.:         

COUNTY OF                                          

   )            

On the      day of                      in the year          before me, the
undersigned, a notary public in and for said State, personally appeared
                                                  personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed this instrument.

 

  

 

     

Notary Public

        

 

Date:                     

           

 

           

Medron, Inc.

            By:   

 

            Its:   

 

              

STATE OF UTAH

   )                )    ss.:         

COUNTY OF                                          

   )            

On the      day of                      in the year          before me, the
undersigned, a notary public in and for said State, personally appeared
                                                  personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed this instrument.

 

  

 

     

Notary Public

        



--------------------------------------------------------------------------------

Exhibit A1

Wortley and King Assignment



--------------------------------------------------------------------------------

ASSIGNMENT

WHEREAS, We, Ronald Wortley, an individual and citizen of the United States
residing at 3129 Old Ridge Circle, Salt Lake City, Utah 84121, and Eric King, an
individual and citizen of the United States residing at 3001 Chimney Rock
Circle, West Jordan, Utah 84064, (collectively “ASSIGNORS”), have made certain
new and useful improvements in an *** Vascular Port, for which United States
Letters Patent is being sought (“Patent Application”).

WHEREAS, AngioDynamics, Inc., a corporation incorporated under the laws of the
State of Delaware, and having an address at 603 Queensbury Avenue, Queensbury,
New York 12804 (“ASSIGNEE”) is desirous of acquiring the entire right and
interest in the Patent Application;

NOW, THEREFORE, BE IT KNOWN that for and in consideration of the sum of one
dollar ($1.00) and other good and valuable consideration to us in hand paid, the
receipt of which is hereby duly and fully acknowledged, Ronald Wortley and Eric
King (ASSIGNORS) have sold and BY THESE PRESENTS do sell, assign, transfer and
set over unto the said AngioDynamics, Inc. (ASSIGNEE) any and all of their
entire right, title and interest in and to the aforesaid Patent Application, and
all divisions, continuations, continuations-in-part, and foreign rights
thereunder.

 

Date:                         

 

    Ronald Wortley STATE OF UTAH   )     ) ss.:                          
COUNTY OF                                         )  

On the          day of              in the year              before me, the
undersigned, a notary public in and for said State, personally appeared
                                                          personally known to me
or proved to me on the basis of satisfactory evidence to be the individual(s)
whose name(s) is (are) subscribed to the within instrument and acknowledged to
me that he/she/they executed the same in his/her/their capacity(ies), and that
by his/her/their signature(s) on the instrument, the individual(s) or the person
upon behalf of which the individual(s) acted, executed this instrument.

 

 

Notary Public

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------

Date:                         

 

    Eric King STATE OF UTAH   )     ) ss.:                          
COUNTY OF                                         )  

On the          day of              in the year              before me, the
undersigned, a notary public in and for said State, personally appeared
                                                                   personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s) or the person upon behalf of which the individual(s) acted,
executed this instrument.

 

 

 

Notary Public

 



--------------------------------------------------------------------------------

Exhibit A2

Potential Trademarks

 

Mark    Goods SURE SIGHT    Vascular Ports



--------------------------------------------------------------------------------

Schedule 7 (c)

Patent Rights

 

•   Registration and identification numbers with respect to the Patent Pending
Technology and the Provisional Application.

US Provisional Pending Patent Application, Serial Number *** filed September 30,
2005

 

•   Royalties paid by Medron, Wortley and King to a third-party with respect to
the Patent Pending Technology and/or the Provisional Application.

None

 

•   Third-party licenses or other rights granted with respect to use of the
Patent Pending Technology and/or the Provisional Application.

None

 

•   Processes methods or materials employed in the Patent Pending Technology
and/or the Provisional Application that infringes any patent or trademark,
service mark, trade name, copyright or is in conflict with any proprietary right
of another.

None

 

•   Third-parties infringing or potentially infringing on the Patent Pending
Technology and/or the Provisional Application.

None

 

--------------------------------------------------------------------------------

*** Confidential material redacted and filed separately with the Commission.



--------------------------------------------------------------------------------

Schedule 7 (e)

Government Consents

None



--------------------------------------------------------------------------------

Schedule 7 (f)

Capital Structure

 

Shareholder Name    Number of Shares Held Ron Wortley   

10,000 (100%)



--------------------------------------------------------------------------------

Schedule 7 (g)

Defaults or Litigation

None